DETAILED ACTION

Patent Board Decision – Examiner Reversed 
A decision, rendered on 2/12/2021, reversed the examiner in relation to the outstanding 103 Claim Rejections. As such the prior 103 Claim Rejections have been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Zhang, Reg. No. 69,057 on 2/10/2012.

	Dependent claim 75 has been amended to correct its dependency:

	 75. The method of claim 55, wherein the biological sample further comprises one or more components of interest selected from the ground consisting of drugs of abuse, metabolites, pharmaceuticals, forensic chemicals, pesticides, peptides, proteins, and nucleotides.


Allowable Subject Matter
Claims 55, 56, 59-62, 64-73, and 75-86 are allowed.

As per claim 55, the prior art Zhang (An algorithm for thorough background subtraction from high-resolution LC/MS data: application for detection of glutathione-trapped reactive metabolites) discloses a method of analyzing mass spectrum of a sample containing at least one component of interest (see Abstract and Figures 2-6: analyzing a mass spectrum to reveal ion components of interest), comprising the steps of:
obtaining a background data set from a background sample different from the sample containing at least one component of interest (see page 1182 left column second paragraph, and page 1184 first paragraph: discusses obtaining background data using control scans to create control data representative of a background dataset), the background sample being a biological sample and comprising a plurality of biological background components (see pages 1182-1183 Method an Experimental Overview of experimental workflow and Generation of human liver microsomal incubation samples and proper control samples: discusses wherein the control samples are biological, i.e. human liver, samples), and the sample containing at least one component of interest being a biological sample and further comprising the plurality of biological background components (see Abstract, Figures 2-6, and page 1182 Overview of experimental workflow: discusses that the analyte sample contains components of interest as well as the plurality of biological background comments that are removed during the background subtraction algorithm);

acquiring an original mass spectrum of the sample containing at least one component of interest with a first mass spectrometric acquisition function at a first chromatographic time point by using a mass spectrometer, wherein the original mass spectrum comprises m/z and intensity information of ion signals detected at the first chromatographic time point (see Abstract and Figures 2-6 and see also page 1183 High-resolution accurate mass LC/MS: using a an LC/MS system to obtain analyte sample data, i.e. the Figures contain analyte sample data before background subtraction occurs, in particular see Figure 3 as it shows an original/non-background analyte sample spectrum that comprises m/z intensity information, from 200-700 m/z along the horizontal axis, with intensity values in relation to the vertical axis);
defining sections of data in the background data set at the first chromatographic time point specified in the acquiring step to form defined sections of the background data set, the defining comprises applying a chromatographic fluctuation time window and a mass precision window around ion signals in the background data set at the first chromatographic time point (see Abstract and pages 1183-1184 Implementation of the background-subtraction algorithm: discusses using time windows and mass windows when defining the background data of the control samples, time and mass windows are  specified around ions of interest found in the analyte scan);

conducting an event of a data-dependent acquisition function of ion signals detected at a second subsequent chromatographic time point based on the current background-subtracted mass spectrum (see page 1182 right column first paragraph, pages 1185 Accurate mass list and accurate mass triggered data-dependent MS/MS, and Figure 4: mass triggered data-dependent MS/MS is trigged using an accurate mass list from the background subtracted data); 
wherein the background subtraction occurs before conducting the event of the data-dependent acquisition (see page 1182 right column first paragraph, pages 1185 Accurate mass list and accurate mass triggered data-dependent MS/MS, and Figure 4: mass triggered data-dependent MS/MS is trigged using an accurate mass list from the background subtracted data); and 
the data-dependent acquisition function is a subsequent mass spectrometric measurement or diversion of the sample containing at least one component of interest (see page 1182 right column first paragraph, pages 1185 Accurate mass list and accurate mass triggered data-dependent MS/MS, and Figure 4: as the data-dependent MS/MS event is trigged using the background subtracted data, it is a subsequent mass spectrometric measurement of the sample containing the one component of interest).


wherein the chromatogram of the sample is obtained after obtaining the background data set (see Abstract and column 21 line 60 to column 22 line 2: background data was previously stored, i.e. occurred before performing a continuous chromatographic measurements); and
wherein the background subtraction occurs in real time (see column 4 lines 25-68 and column 11 lines 2-9 and column 6 lines 31-38: real time analysis, analysis includes background subtraction).

Le Blanc (US 2006/0284069) discloses conducting an event of a data-dependent acquisition function of ion signals detected at a second subsequent chromatographic time point based on the current real time background subtracted mass spectrum (see paragraph 0002, 0011, 0041, 0034, 0045-0046, and 0070: uses an algorithm that triggers DDA based upon a real time dynamic background subtraction). 


after obtaining the background data set, performing a continuous chromatographic measurement of the sample containing at least one component of interest;
acquiring an original mass spectrum of the sample containing at least one component of interest with a first mass spectrometric acquisition function at a first chromatographic time point by using a mass spectrometer, wherein the original mass spectrum comprises m/z and intensity information of ion signals detected at the first chromatographic time point;
defining sections of data in the background data set at the first chromatographic time point specified in the acquiring step to form defined sections of the background data set, the defining comprises applying a chromatographic fluctuation time window and a mass precision window around ion signals in the background data set at the first chromatographic time point;
conducting background subtraction for ions in the original mass spectrum using ion information in the defined sections of the background data set, resulting in a current background-subtracted mass spectrum; and

wherein the background subtraction occurs in real time before conducting the event of the data-dependent acquisition function at the second subsequent chromatographic time point, the first and second chromatographic time points are two time points in the continuous chromatographic measurement, and the data-dependent acquisition function is a subsequent mass spectrometric measurement or diversion of the sample containing at least one component of interest.

Independent claims 84, 85, and 86 are allowable for the same reasoning as provide above in relation to independent claim 55. 

Dependent claims 56, 59-62, 64-73, and 75-83 are allowable due to their dependency upon allowable independent claim 55. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.